        Case 1:19-cv-11440-WGY Document 14 Filed 08/29/19 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS



       AUCTUS FUND, LLC
                Plaintiff
                                                     CIVIL ACTION
              V.
                                                     NO. 1:19-11440-WGY
  12 RETCH CORPORATION
               Defendant

                        SETTLEMENT ORDER OF DISMISSAL


   YOUNG, DJ


       The Court having been advised on August 29, 2019                 that the above-

entitled action has been settled;

       IT IS ORDERED that this action is hereby dismissed without costs and without

prejudice to the right of any party, upon good cause shown, to reopen the action within

sixty (60) days if settlement is not consummated.


                                               By the Court,


 August 29, 2019                                /s/ Jennifer Gaudet
Date                                           Deputy Clerk
